      Case 3:20-cr-00051-E Document 47 Filed 02/26/21              Page 1 of 4 PageID 106



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                     §
                                             §
                                             §       Criminal Action No.
vs.                                          §       3:20-CR-51-E
                                             §
GABRIEL MARROQUIN, JR.                       §

                MEMORANDUM OPINION AND ORDER OF DETENTION

        By Order Accepting Report and Recommendation of the United States Magistrate Judge

Concerning Plea of Guilty, filed January 26, 2021 (doc. 37), this matter has been referred for a

hearing to determine whether it has been clearly shown that there are exceptional circumstances

under 18 U.S.C. § 3145(c) why the defendant should not be detained under 18 U.S.C. § 3143(a)(2),

and whether it has been shown by clear and convincing evidence that the defendant is likely to flee

or pose a danger to any other person in the community if released under 18 U.S.C. § 3142(b) or

(c). Gabriel Marroquin, Jr. (Defendant) appeared in person and through counsel for a hearing on

February 26, 2021, and based on his concession that exceptional circumstances do not exist, he is

ordered detained.

                                       I. BACKGROUND

        On January 12, 2021, pursuant to a plea agreement, Defendant entered a plea of guilty to

one count of possession with intent to distribute a controlled substance in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(B) before a U.S. Magistrate Judge, who recommended that the guilty plea be

accepted. (See docs. 31, 32, 35, 36.) The recommendation provided notice that upon conviction,

Defendant was subject to the mandatory detention provisions of 18 U.S.C. § 3143(a)(2), unless the

Court made certain findings. (See doc. 36.) The Court accepted the recommendation on January

26, 2021, and referred the matter for hearing and determination of whether Defendant had made
    Case 3:20-cr-00051-E Document 47 Filed 02/26/21                            Page 2 of 4 PageID 107



the necessary showing to support the findings required for continued release. (See doc. 37.)

       At the hearing, Defendant orally stated that on the record that he understood he was

required to show exceptional circumstances why he should not be ordered detained pending

sentencing, and that he agreed with his attorney that none existed.

                                                II. ANALYSIS

       Section 3143(a)(2) of Title 18 mandates the detention of persons who have been found

guilty of certain offenses and who are awaiting imposition or execution of sentence, except in

certain limited circumstances. It provides:

       (2) The judicial officer shall order that a person who has been found guilty of an offense in
       a case described in subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is
       awaiting imposition or execution of sentence be detained unless--

                (A)(i) the judicial officer finds there is a substantial likelihood that a motion for
                acquittal or new trial will be granted; or

                (ii) an attorney for the Government has recommended that no sentence of
                imprisonment be imposed on the person; and

                (B) the judicial officer finds by clear and convincing evidence that the person is not
                likely to flee or pose a danger to any other person or the community.

18 U.S.C. § 3143(a)(2). In addition, § 3145(c) provides that a person subject to mandatory

detention under this section may also be ordered released if the person meets the conditions of

release in § 3143(a)(1)1 and it is clearly shown that there are exceptional reasons why the person’s



       1
        Section 3143 (a)(1) states:

                Except as provided in paragraph (2), the judicial officer shall order that a person who has been found
                guilty of an offense and who is awaiting imposition or execution of sentence, other than a person for
                whom the applicable guideline promulgated pursuant to 28 U.S.C. 994 does not recommend a term
                of imprisonment, be detained, unless the judicial officer finds by clear and convincing evidence that
                the person is not likely to flee or pose a danger to the safety of any other person or the community if
                released under section 3142(b) or (c). If the judicial officer makes such a finding, such judicial
                officer shall order the release of the person in accordance with section 3142(b) or (c).

                                                         2
     Case 3:20-cr-00051-E Document 47 Filed 02/26/21                             Page 3 of 4 PageID 108



detention would not be appropriate. See 18 U.S.C. § 3145(c); see also U.S. v. Rothenbach, 170

F.3d 183 (5th Cir. 1999) (per curiam).2

         The offenses listed in § 3143(a)(2) for which detention is mandatory at this stage of the

proceedings described in § 3142(f)(1)(A)-(C) include crimes of violence, crimes with a life

sentence, and drug offenses for which a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act, 21 U.S.C. 801 et seq. Defendant has now been found

guilty of a violent offense that falls within the ambit of § 3142(f)(1). Accordingly, his detention

pending sentencing is mandatory unless he makes the showings required under § 3143(a)(2) or §

3145(c).

         Although the Fifth Circuit Court of Appeals has not defined “exceptional circumstances”

for purposes of this statute, the Second Circuit has described it as “a unique combination of

circumstances giving rise to situations that are out of the ordinary”, United States v. DiSomma, 951

F.2d 494, 497 (2d Cir. 1991). The Eighth Circuit has explained that “‘exceptional’ means ‘clearly

out of the ordinary, uncommon, or rare.’” United States v. Little, 485 F.3d 1210, 1211 (8th Cir.

2007) (citation omitted). As noted, Defendant concedes that there are no exceptional reasons why

his detention would not be appropriate. Accordingly, his detention pending sentencing is

mandatory.

                                               III. CONCLUSION

         It is therefore ORDERED that Defendant be, and he is hereby, committed to the custody of

the Attorney General and United States Marshal for further proceedings.

         2
           In U.S. v. Carr, 947 F.2d 1239, 1240-41 (5th Cir. 1991), the Fifth Circuit explained that the “exceptional
reasons” provision “was added to § 3145(c) with the mandatory detention provisions of § 3143(a)(2) and (b)(2) and
was apparently designed to provide an avenue for exceptional discretionary relief from those provisions”. This
provision therefore also applies to the initial determination of whether detention is mandatory under § 3143(a)(2)
despite its inclusion in a section generally covering appeals.

                                                           3
    Case 3:20-cr-00051-E Document 47 Filed 02/26/21            Page 4 of 4 PageID 109



       It is ORDERED that Defendant, while being so held, be afforded reasonable opportunity

for private consultation with counsel.

       Signed this 26th day of February, 2021.



                                                     ___________________________________
                                                     IRMA CARRILLO RAMIREZ
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 4
